SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (date of earliest event reported):October 26, 2011 LAS VEGAS SANDS CORP. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation) 001-32373 (Commission File Number) 27-0099920 (IRS Employer Identification No.) 3 LAS VEGAS, NEVADA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(702) 414-1000 NOT APPLICABLE (Former name or former address, if changed since last report) Check the appropriate box if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General Instruction A.2. below): [] Written Communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers. On October 26, 2011, the Board of Directors of Las Vegas Sands Corp. (the “Company”) elected Charles A. Koppelman to the Board as a Class III director, whose term will expire in 2013.The Board also appointed Mr. Koppelman as a new member of its Compensation Committee. There are no arrangements between Mr. Koppelman and any other person pursuant to which Mr. Koppelman was selected as a director, nor are there any transactions to which the Company or any of its subsidiaries is a party and in which Mr. Koppelman has a material interest subject to disclosure under Item 404(a) of RegulationS-K. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report on Form 8-K to be signed on its behalf by the undersigned, thereunto duly authorized. Dated:October 28, 2011 LAS VEGAS SANDS CORP. By: /s/ Gayle M. Hyman Name: Gayle M. Hyman Title: Senior Vice President and General Counsel 3
